Case 1:19-cv-00311-WS-N Document1 Filed 06/21/19 Pagelof8 PagelID#:1
JS44 (Rev. 08/16) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained hercin neither replace n

or supplement the filing and service of pleadings or other papers as required by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF TIIS FORM.)

 

I. (a) PLAINTIFFS DEFENDANTS
DJT Trucking, LLC, Timothy G. Rogers, and Dairyland Insurance
Deborah Fowler Company
(b) County of Residence of First Listed Plaintiff Mobile County, AL County of Residence of First Listed Defendant _PerryCounty ——__

(EXCEPT IN U.S. PLAINTIFF CASES)

c) Attorneys (Firm Name, Address, and Telephone Number)

(IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Attorneys (If Known)

(
Eaton Barnard (251) 888-8888 | Kenneth A. Hitson, Jr. (251) 447-0234

P.O. Box 2187
Daphne, AL 36526

Holtsford Gilliland Higgins Hitson & Howard, P.C.
29000 U. S. Highway 98, Ste B-101, Daphne, AL 36526

 

 

I. BASIS OF JURISDICTION (Place an “X” in One Box Only)

1° U.S. Government O13 Federal Question
Plaintiff (U.S. Government Not a Party)
O 2 US. Government 44 Diversity
Defendant (Indicate Citizenship of Parties in Item II]

II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

(For Diversity Cases Only) and One Box for Defendant)
PTF DEF PTF DEF
Citizen of This State 1 0 1 Incorporated or Principal Place G4 O04

of Business In This State

Citizen of Another State o2 2 Incorporated and Principal Place 1.5 Ss
of Business In Another State

Citizen or Subject of a 93 O 3. Foreign Nation 06 O6
Foreign Country

 

 

IV. NATURE OF SUIT (Place an "X" in One Box Only)

Click here for: Nature of Suit Code Descriptions.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[ CONTRACT TORTS FORFETTURE/PENALTY. BANKRUPTCY OTHER STATUTES ___]
C1 110 Insurance PERSONAL INJURY PERSONAL INJURY = |0 625 Drug Related Seizure 422 Appeal 28 USC 158 1 375 False Claims Act
O 120 Marine 3 310 Airplane O 365 Personal Injury - of Property 21 USC 881 |G 423 Withdrawal DV 376 Qui Tam (31 USC
© 130 Miller Act O 315 Airplane Product Product Liability 690 Other 28 USC 157 3729%a))
O 140 Negotiable Instrument Liability O 367 Health Care/ ‘7 400 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS & 410 Antitrust
& Enforcement of Judgment Slander Personal Injury OF 820 Copyrights J 430 Banks and Banking
CT 151 Medicare Act {7 330 Federal Employers’ Product Liability 830 Patent 71 450 Commerce
0 152 Recovery of Defaulted Liability (F 368 Asbestos Personal 840 Trademark O1 460 Deportation
Student Loans 0 340 Marine Injury Product O 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability LABOR SOCIAL SECURITY Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY | 710 Fair Labor Standards O 861 HIA (1395ft) © 480 Consumer Credit
of Veteran’s Benefits ®% 350 Motor Vehicle 1 370 Other Fraud Act O 862 Black Lung (923) O 490 Cable/Sat TV
1 160 Stockholders’ Suits (7) 355 Motor Vehicle TT 371 Truth in Lending (7 720 Labor/Management 1 863 DIWC/DIWW (405(g)) | OF 850 Securities/Commodities/
O 190 Other Contract Product Liability O 380 Other Personal Relations O 864 SSID Title XVI Exchange
£7 195 Contract Product Liability | 360 Other Personal Properly Damage (} 740 Railway Labor Act OG 865 RSI (405(g)) ( 890 Other Statutory Actions
0 196 Franchise Injury (7 385 Property Damage 0 751 Family and Medical © 891 Agricultural Acts
7 362 Personal Injury - Product Liability Leave Act 0 893 Environmental Matters
Medical Malpractice 1 790 Other Labor Litigation 1 895 Freedom of Information
[ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|© 791 Employee Retirement FEDERAL TAX SUITS Act
@ 210 Land Condemnation C440 Other Civil Rights Habeas Corpus: Income Security Act OG 870 Taxes (U.S. Plaintiff 7 896 Arbitration
O 220 Foreclosure G 441 Voting (1) 463 Alien Detaince or Defendant) “1 899 Administrative Procedure
OC 230 Rent Lease & Ejectment C1 442 Employment J 510 Motions to Vacate G 871 IRS—Third Party Act/Review or Appeal of
QO 240 Torts to Land OG 443 Housing/ Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations CV 530 General 31 950 Constitutionality of
290 All Other Real Property C1 445 Amer. w/Disabilities -] J 535 Death Penalty IMMIGRATION State Statutes
Employment Other: J 462 Naturalization Application
C1 446 Amer. w/Disabilities -| 540 Mandamus & Other |0 465 Other Immigration
Other O 550 Civil Rights Actions
© 448 Education C1 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement
Vv. ORIGIN (Place an “X" in One Box Only)
Ol Original 2 Removed from O 3° Remanded from 4 Reinstated or 1 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
oS Uoe S81 Statute under eo you are filing (Do not cite jurisdictional statutes unless diversity):
«9.C, 441 and 144
J
VI. CAUSE OF ACTION Brief description of cause: . .
Action for money damages; trucking accident..
VI. REQUESTED IN CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R-Cv.P. JURY DEMAND: = Wf Yes No
VII. RELATED CASE(S)
(See instructions):
IF ANY JUDGE DOCKET NUMBER ae
DATE SIGNATURE OF ATTORNEY OF RECORD
06/21/2019 Kenneth A. Hitson, dr.
FOR OFFICE USE ONLY
JUDGE MAG. JUDGE

RECEIPT # AMOUNT APPLYING IFP
Case 1:19-cv-00311-WS-N Document1 Filed 06/21/19 Page2of8 PagelD #: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA

SOUTHERN DIVISION
DEBORAH FOWLER *
*
Plaintiff, *
*
VS. * Case No.: 19-311
*
DJT TRUCKING, LLC, TIMOTHY G.  *
ROGERS; DAIRYLAND *
INSURANCE COMPANY, *
*
Defendants.
NOTICE OF REMOVAL

 

COMES NOW, the Defendant, DJT TRUCKING, LLC, and files its Notice of

Removal and shows unto the Court as follows:
A. PROCEDURAL BACKGROUND

1. The Plaintiff filed this action in the Circuit Court of Mobile County,
Alabama, on or about January 21, 2019, as Civil Action No.: CV-2019-900202. Defendant
DJT TRUCKING, LLC was served in this matter on May 29, 2019. (Exhibit “1"). This
notice is filed in the United States District Court for the Southern District of Alabama,
Southern Division, within the time allowed by law for the removal of actions to the
United States District Court. The documents attached hereto as “Exhibit 2,” to

Defendant’s knowledge, constitute the entire court file in the civil action in the Circuit

Court of Mobile County, Alabama.
Case 1:19-cv-00311-WS-N Document1 Filed 06/21/19 Page3of8 PagelD #: 3

2. According to 28 U.S. C. 1446(b)(3) “a Notice of Removal may be filed within
30 days after acceptance by the Defendant, through service or otherwise, of a copy of an
amended pleadings, motion, order, or other paper from which it may first be ascertained
that the case is one which is or has become removable.” Thus, removal of this action is
timely,

3. Further, Defendant files this Notice of Removal with the Court pursuant to
28 U.S.C. §§ 1441 and 1446 and asserts federal diversity of citizenship jurisdiction
pursuant to 28 U.S.C. § 1332. This action could have been brought originally in this Court
pursuant to 28 U.S.C. § 1332. Accordingly, the prerequisites for removal pursuant to 28
U.S.C. § 1441 have been met.

4. Pursuant to 28 U.S.C. § 1446(d), Defendant shows that a copy of this Notice
of Removal is being filed with the Clerk of the Circuit Court of Mobile County, Alabama.
The Notice of Removal is attached hereto as “Exhibit 3.” Further, Defendant represents
to this Court that a copy of this Notice of Removal is also being served upon counsel for
Plaintiff.

B. DIVERSITY OF THE PARTIES

5. Complete diversity exists between the parties identified in this action.
Plaintiff DEBORAH FOWLER is a citizen and resident of Mobile County, State of
Alabama. Defendant DJT TRUCKING, LLC is a foreign company formed under the laws
of the State of Mississippi, with its principal place of business at 204A Hickory Grove
Church Road, Richton, Mississippi 39476, whose members are Ronnie Graham, 204A

Hickory Grove Church Road, Richton, Mississippi 39476 and Deborah Graham, 204A
Case 1:19-cv-00311-WS-N Document1 Filed 06/21/19 Page4of8 PagelD#: 4

Hickory Grove Church Road, Richton, Mississippi 39476. (See Exhibit 1). Thus,
Defendant is not a citizen of the State of Alabama for the purposes of diversity
jurisdiction. 28 U.S.C. § 1332(c)(1). Defendant Timothy G. Rogers is a citizen of the State
of Mississippi (Exhibit 4: excerpted and executed Interrogatory Responses of Timothy G.
Rogers). Thus, Defendant Timothy G. Rogers is not a citizen of the State of Alabama for
the purposes of diversity jurisdiction. 28 U.S.C. §1332(c)(1). Defendant Peak Property
and Casualty Insurance Corporation, incorrectly named in the Plaintiff's Complaint as
Dairyland Insurance Company, is a foreign company under the laws of the State of
Alabama, with its principal place of business in Stevens Post, Wisconsin. (Exhibit 5:
Alabama Secretary of State Registration). Thus, Defendant Park Property and Casualty
Insurance Corporation is not a citizen of the State of Alabama for the purposes of
diversity jurisdiction. 28 U.S.C. §1332(c)(1). Without waiver of any defenses or
objections, including but not limited to, improper process, improper service of process,
improper venue, and lack of personal jurisdiction, Defendant submits this Petition of
Removal.

6. The parties identified above constitute all of the parties to this action, and
there is complete diversity of citizenship between them, thereby satisfying the citizenship
requirements of 28 U.S.C. § 1332.

7. The unanimity requirement for removal, which requires that all defendants
consent to the removal has been satisfied. See Russell Corp. v. American Home Assur. Co.,
264 F.3d 1040, 1044 (11% Cir. 2001). Undersigned counsel has spoken with counsel for all

served co-Defendants and represents to the Court that consent for removal has been
Case 1:19-cv-00311-WS-N Document1 Filed 06/21/19 Page5of8 PagelID#:5

obtained. Counsel for Defendant DJT Trucking, LLC is filing a concurrent motion with
this Court on behalf of Defendant Timothy Rogers consenting to the removal (See Exhibit
6). Co-Defendant Peak Casualty Property and Insurance is also filing their consent with
the Court.
C. AMOUNT IN CONTROVERSY

8. This Court has original jurisdiction over this civil action pursuant to 28
U.S.C. § 1332(a)(1) as the matter in controversy exceeds the sum or value of $75,000.00,
exclusive of interests and costs, and this action is between citizens of different states.
Further, it is clear from “other paper,” i.e., Plaintiff's Responses to Requests for
Admissions, that the amount in controversy in the present case exceeds the jurisdictional
limit of $75,000.00. (See Exhibit 7). In the propounded Request for Admission to the
Plaintiff, the Defendant requested that the Plaintiff admit or deny “you will accept more
than $75,000.00 in compensatory and punitive damages plus interest and costs of court.
The Plaintiff admitted to this Request. (See Exhibit 7). However, five other Request for
Admissions were propounded which requested, in differing terms, for the Plaintiff to
admit or deny that the amount sought by the Plaintiff did not exceed $75,000.00, (See
Exhibit 7). The response was, “Plaintiff has not reached maximum medical improvement.
Therefore, the full extent of the Plaintiff’s damages is not known at this time. Therefore,
Plaintiff cannot admit or deny this request.” (See Exhibit 7).

9, Under Rule 36 of the Federal Rules, “if a matter is not admitted, the answer
must specifically deny it or state in detail why the un-answering party cannot truthfully

admit or deny it. A denial must fairly respond to the substance of the matter; and when
Case 1:19-cv-00311-WS-N Document1 Filed 06/21/19 Page6of8 PagelD #: 6

good faith requires that a party qualify an answer or deny only part of the matter, the
answer must specify the part admitted and qualify or deny the rest.” Fed. R. Civ. P.
36(a)(4).

10. In the case of Harden v. Field Memorial Community Hospital, 516 F. Supp. 2d
600 (S. D. Mississippi 2007), the court addressed the issue of whether or not a Plaintiff’s
failure to admit or deny Request for Admissions provided sufficient information to
establish jurisdiction. In that case, the Defendant served the Plaintiff with several Request
for Admissions, similar to the Requests propounded in the present case. Specifically, on
October 3, 2006, the Defendant served the Plaintiff with a Request for Admission which
states, “Please admit that you will not seek damages...in excess of $75,000.00. Id. at 608.

The Plaintiff responded as follows:

Although Plaintiff and her attorney have made

reasonable efforts and inquiry to fully assess her

damages, Plaintiff and her attorney do not presently

have all of the information necessary for Plaintiff to

admit or deny her request.
Id. The Court noted in Harden that, “although the Plaintiff’s discovery responses are
vague and indefinite, her failure to admit or deny the requests for admission, coupled
with her refusal with her demand for multifold relief, make is unequivocally clear and
certain that she intended to seek more than $75,000.00. Id. In the present case, the Plaintiff
submitted similarly evasive responses to five questions but admitted she would accept
more than $75,000.00 in compensatory and punitive damages, plus interest and costs of

court. Applying the standard from Harden, “such conduct makes it apparent that the

Plaintiff is juggling jurisdictional issues in an attempt to defend federal removal
Case 1:19-cv-00311-WS-N Document1 Filed 06/21/19 Page 7of8 PagelD#: 7

jurisdiction.” Id. at 609. Thus, it is clear from the Plaintiff's responses to Requests for
Admissions that the amount on controversy exceeds $75,000.00.

11. Further proof that the amount in controversy exceeds $75,000.00 can be
found in the Plaintiff's Complaint. (See Exhibit 8). The Plaintiff has sued the alleged
tortfeasor, his employer, and for underinsured motorist benefits for claims of negligence
and wantonness. She is also seeking punitive damages against these Defendants.
Although the Plaintiff made no specified demand in her Complaint, it is clear that the
amount in controversy exceeds $75,000.00, exclusive of interests and costs. See e.g.
Tapscott v. M.S. Dealer Serve Corp., 77 F. 3*4 1353, 1359 (11% Cir. 1996) (“when Plaintiffs
make an unspecified claim for money damages, removing party need only show by
preponderance of the evidence that the amount in controversy exceeds the jurisdictional
limits”).

12. As evidence that the amount in controversy exceeds $75,000.00, DJT
Trucking attaches the declaration page to the policy of insurance from which the Plaintiff
seeks to recover. (See Exhibit 9). Despite having one million dollars of insurance
available from the tortfeasor, the Plaintiff nevertheless insists he is underinsured and
demands additional recovery from Peak Property & Casualty Insurance Company. This
clearly evidences a demand in excess of $75,000.00.

CONCLUSION

9, Defendant DJT Trucking, LLC has satisfied all procedural requirements

with respect to timing, diversity of citizenship and amount in controversy and removal

is proper. 28 U.S.C. §§ 1332, 1441 and 1446.
Case 1:19-cv-00311-WS-N Document1 Filed 06/21/19 Page8of8 PagelD#: 8

WHEREFORE, PREMISES CONSIDERED, Defendant prays the filing of this
Notice of Removal, the filing of written notice to Plaintiff, and the filing of a copy of this

Notice of Removal with the Clerk of Circuit Court of Mobile County, Alabama, shall

justify removal of said suit to this Honorable Court.

Respectfully submitted,

/sf_ Kenneth A. Hitson, Ir.
KENNETH A. HITSON, JR. (HITSK9097)
Attorney for Defendants, DJT Trucking, LLC
and Timothy G. Rogers

OF COUNSEL:

Holtsford Gilliland Higgins Hitson & Howard, P.C.
29000 U. S. Highway 98, Suite B-101

Daphne, Alabama 36526

(251) 447-0234

CERTIFICATE OF SERVICE

I hereby certify that I have this 21st day of June, 2019, a true and correct copy of
the foregoing was electronically filed with the Clerk of Court using the CM/ECF system.
I further certify that the foregoing document was served via transmission of Notice of
Electronic Filing generated by CM/ECF to any and all active CM/ECF participants,

including:

Eaton G. Barnard
CITRIN LAW FIRM, P.C.
Post Office Drawer 2187
Daphne, Alabama 36526

Thomas S. Spires

Amanda T. Roy

SMITH, SPIRES & PEDDY, P.C.

2015 Second Avenue North- Suite 200

Birmingham, Alabama 35203
/s{_ Kenneth A. Hitson, |r.

OF COUNSEL
